FILE COPY




                                  No. 07-15-00152-CV


Joe Adam Ramirez and Frederick Q.           §     From the 53rd District Court
Herrod                                              of Travis County
  Appellants                                §
                                                  November 19, 2015
v.                                          §
                                                  Opinion by Chief Justice Quinn
Rissie Owens and Texas Board of             §
Pardons and Paroles
 Appellees
                                  J U D G M E N T

      Pursuant to the opinion of the Court dated November 19, 2015, it is ordered,

adjudged and decreed that the judgment of the trial court be affirmed.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

      It is further ordered that this decision be certified below for observance.

                                          oOo